Citation Nr: 0320166	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lung disorder claimed 
as asbestosis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1975 to October 
1978.  

By rating action in March 1998, the RO denied service 
connection for a lung disorder, characterized as chronic 
obstructive pulmonary disease (COPD), due to asbestosis 
exposure.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions in March and May 2000 
which, in part, denied service connection for asbestosis on 
the basis that the claim was not well-grounded.  The RO 
readjudicated the issue on a de novo basis and denied the 
claim in January 2002.  In June 2002, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
undertook additional development of this issue in August 
2002.  

Although the RO denied the claim of service connection for 
asbestosis on a de novo basis, the claim can be reopened only 
upon submission of new and material evidence.  Accordingly, 
the issue has been recharacterized on the first page of this 
document to reflect the appropriate adjudicatory 
considerations of the appeal.  As will be discussed in 
greater detail below, the appeal must be remanded to the RO 
for additional development.  


REMAND

As an initial matter, the Board notes that there are 
deficiencies in the development of the issue on appeal that 
requires a remand to the RO for additional development.  

First, as indicated above, the Board undertook additional 
development of the issue on appeal in August 2002.  However, 
in light of a recent decision by the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board finds that the appeal must be remanded to 
the RO for additional development and the issuance of a 
supplemental statement of the case (SSOC).  

Furthermore, the veteran has not been advised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board is cognizant of the VCAA 
letter sent in November 2001.  However, that letter did not 
pertain to the current issue on appeal.  Furthermore, the 
veteran has not been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

As to the current issue on appeal, the Board notes that the 
underlying nature of the veteran's claim is the same 
disability that was denied by the RO in March 1998.  That is, 
he contends, then and now, that his current lung disorder was 
caused by exposure to asbestosis.  Previously, the RO 
determined that the evidence did not show the presence of 
asbestosis or that his current lung disorder was related to 
asbestosis exposure in service.  The claim was denied and the 
veteran did not appeal within the prescribed period following 
notification of the decision.  38 C.F.R. § 20.302 (2002).  
Accordingly, the March 1998 rating action is final and the 
claim can be reopened only upon submission of new and 
material evidence.  

Responding to inquiries concerning service connection for 
asbestosis, the RO advised the veteran in September 1999 and 
February 2000 that his claim was denied previously and was 
now final, and that it could only be reopened with the 
submission of new and material evidence.  For reasons which 
are not apparent in the record, the RO subsequently consider 
and denied service connection for asbestosis on the basis 
that the claim was not well-grounded, giving rise to the 
current appeal.  As the veteran was not properly informed of 
the legal basis for the denial of his claim, he may have been 
denied the opportunity to formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The veteran should be notified that 
the lung disorder, claimed as asbestosis, 
for which he now seeks service connection 
was denied previously, and that he must 
submit new and material evidence to 
reopen his claim.  He should be advised 
of the types of information that 
constitute new and material evidence and 
encouraged to submit any such 
information.  

4.  If, and only if, new and material 
evidence is received, the veteran should 
be afforded a VA examination by a 
pulmonary specialist experienced in 
assessing asbestos related diseases.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing, 
including, if possible, a high resolution 
CT scan, should be undertaken in 
connection with the examination.  The 
examiner should specifically report 
whether parenchymal fibrosis and co 
existing pleural plaques - indicative of 
asbestos related disorders are or are not 
demonstrated.  After reviewing the claims 
file, the examiner should address the 
following: (1) Does the veteran have 
asbestosis or any other asbestos related 
lung disorder, and (2) if so, is it as 
least as likely as not related to 
service, including any in-service 
asbestos exposure?  The clinical findings 
and reasons that form the basis of the 
opinions should be clearly set forth in 
the report.  If the examiner finds that 
it is not feasible to answer any question 
it should so indicated and an explanation 
provided.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinion.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including 38 C.F.R. 
§ 20.1105, the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC for all evidence received since the 
SSOC issued in July 2001, and given the 
opportunity to respond thereto.  All 
pertinent laws and regulations, including 
3.159 should be included in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


